Citation Nr: 1209614	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial (compensable) evaluation for service-connected right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the RO in Chicago, Illinois.  

In October 2010, the Board denied the Veteran's claim for entitlement to an initial (compensable) evaluation for right knee patellofemoral syndrome.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For An Order Vacating The Board's Decision In Part, And Incorporating The Terms Of The Remand.  The Board's decision was vacated as to this issue and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded because the Board failed to address the knee symptoms of occasionally give way and infrequent locking in the context as to whether the appellant was entitled to a separate rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, VAOPGCPREC 9-2004, and VAOPGCPREC 23-97.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A remand is warranted in this case with respect to the claim for an initial (compensable) evaluation for a right knee disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

The Veteran is currently in receipt of a noncompensable disability rating for his service-connected patellofemoral syndrome of the right knee under DC 5099-5024 for tenosynovitis by analogy.  

A brief review of the evidence reflects that the Veteran was seen for VA orthopedic examination in August 2004.  At that time, the Veteran reported constant knee pain on a daily basis and that his knee would give way occasionally with infrequent locking symptoms.  He was treating his disability with occasional Motrin on an as-needed-basis.  The Veteran rated his knee pain as a seven out of 10, rising to 10 out of 10 when he was having a severe attack.  The frequency of his pain was about three to four times per week for three to four hours at a time.  On physical examination, the Veteran had no edema, warmth, or erythema, but he did experience some point tenderness over the inferior patellar tendon.  He also had moderate crepitation noted with flexion and extension but no effusion or joint line tenderness.  Lachman's and McMurray's tests were both negative.  The examiner noted that the Veteran could flex his knee from zero to 140 degrees and extend it fully to zero degrees.  Finally, the examiner took three X-rays of the Veteran's knee, finding no fracture, dislocation, or significant degenerative change.

The Veteran failed to report for a December 2009 examination.  However, as his address had changed, (as reported at the time of a November 2009 deferred rating decision), he was scheduled for another exam in January 2010 with notice sent to his new address.  Again, he failed to respond or report for the examination.  

As noted above, the Court's Order called for the claim to be remanded because the Board failed to adequately address the knee symptoms of occasionally give way and infrequent locking in the context as to whether the appellant was entitled to a separate rating pursuant to VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 9-2004 (September 17, 2004).  To address this question, a contemporaneous examination is necessary.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right knee disorder, on appeal, since August 2003.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  The RO/AMC shall schedule the Veteran for a VA joints examination in order to assess the severity of his service-connected right knee disability.  

The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran. All necessary and indicated special studies or tests shall be accomplished.  The report of examination shall include a discussion of the Veteran's lay history and symptomatology as well as a summary of the pertinent lay and clinical history.  The Veteran's employment history and status should also be provided and clarified to include indicating whether the Veteran is currently employed.  The examination report shall address the following:  

a) Describe all symptoms caused by the service-connected right knee disability, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted and the examiner shall also address whether the right knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected right knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner shall also state whether there is any instability/subluxation of the knee and if so, the severity of such should be described as slight, moderate, or severe.  The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree in flexion or extension, should be reported.  

b) The examiner shall also provide an opinion as to whether the Veteran's service-connected right knee disability precludes him from obtaining substantially gainful employment.  The examiner should also discuss whether the right knee disability is productive of any marked interference with employment.  

c) The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.

3.  After the development has been completed as well as any other development suggested by the new evidence has been accomplished, adjudicate the claim for an initial (compensable) rating for patellofemoral syndrome of the right knee.  Consider whether a separate rating for limitation of motion based on arthritis (DC 5010-5003-5257) is warranted; and whether separate ratings for limitation of motion under DCs 5260 and 5261 are warranted.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 9-2004 (September 17, 2004).  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

